IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 178 MM 2018
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
CHRISTOPHER JACKSON CARTER,                 :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of January, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.